United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                 June 12, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-20465




      UNITY MARINE CORPORATION, INC. as owner of the M/V Carson
           for exoneration from or limitation of liability,

                                           Plaintiff-Appellee,



                               VERSUS


         NEW AMITY SHIPPING, INC.; ASSOCIATED MARITIME CO.,
                          (HONG KONG) LTD.


                                           Claimants-Appellants.




            Appeal from the United States District Court
                 For the Southern District of Texas




Before HIGGINBOTHAM, DAVIS and WIENER, Circuit Judges.

PER CURIAM:*

       After reviewing the record and considering the briefs of the

parties and argument of counsel, for the following reasons, we are

satisfied that the district court committed no reversible error:

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The record fully supports the district court’s conclusion that

this collision was caused through the sole fault of the NEW AMITY,

her pilot and crew in (1) failing to keep out of the way of the

CARSON, as required by Rule 13 of the Inland Rules, and (2) by

traveling at an excessive rate of speed under the circumstances in

violation of Rule 6.         See Matter of Complaint of Luhr Bros., Inc.,

157 F.3d 333, 338 (5th Cir. 1998) (“The appellate court must accept

the district court's account of the evidence if it is plausible

when viewed in light of the entire record.               Moreover, where there

are two permissible views of the evidence, the factfinder's choice

between them cannot be clearly erroneous.”) (citations omitted).

     Further, the district court did not err in allowing Unity’s

expert to testify nor in accepting his testimony over the testimony

of New Amity’s expert.         Captain Scruton held an unlimited master’s

license   and   had     16   years   of       seagoing   experience,   including

experience aboard large tankers as well as aboard inland tugs.                 He

testified   that   he    had    served    aboard    large   vessels    in   narrow

channels during passing situations and that he had observed first

hand the general movements of large vessels engaged in turns.

Given the similarity and relevance of these previous experiences to

Captain Scruton’s testimony in this case, the district court did

not abuse its discretion in admitting the testimony.                  See Watkins

v. Telsmity, Inc., 121 F.3d 984, 988 (5th Cir. 1997) (“District

courts enjoy wide latitude in determining the admissibility of

expert testimony, and the discretion of the trial judge and his or

                                          2
her decision will not be disturbed on appeal unless manifestly

erroneous.”) (internal quotations and citations omitted).

     New Amity primarily challenges the credibility calls of the

district court which is almost exclusively in the province of the

trier of fact.   See Luhr Bros., 157 F.3d at 337 (“Findings of fact,

whether based on oral or documentary evidence, shall not be set

aside unless clearly erroneous, and due regard shall be given to

the opportunity of the trial court to judge of the credibility of

the witnesses.”).

     AFFIRMED.




                                  3